Citation Nr: 0215243	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-03 861			)			DATE 	
			) 					
			)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Baltimore, Maryland


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for loss of vision of the right eye, claimed as a result of 
treatment rendered by the Department of Veterans Affairs 
(VA). 


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from September 1959 to 
September 1962.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1999 rating decision of a VA Regional Office 
(RO) denying entitlement to compensation benefits for loss of 
vision of the right eye, claimed as a result of treatment 
rendered by VA.  A hearing was held before a hearing officer 
at the RO in March 2000; a transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran had a branch retinal vein occlusion of the 
right eye that pre-existed the initiation of Coumadin therapy 
by VA in April 1998 for treatment of nonservice-connected 
heart disease; any exacerbation of such eye problem, to 
include a pre-retinal hemorrhage, resolved without additional 
disability caused by VA treatment.  

2.  The veteran's loss of vision of the right eye, which 
occurred coincidentally with VA treatment, was attributable 
to a retinal tear and detachment and unrelated to VA 
treatment, including the administration of Coumadin.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision of the 
right eye, claimed as due to treatment provided by VA have 
been met.  38 U.S.C.A. § 1151 (West Supp. 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In November 1998, the RO received the veteran's claim of 
entitlement to benefits based on loss of sight in his right 
eye due to the excessive use of blood thinners prescribed by 
VA for a heart condition.

Original hospital treatment records from the Martinsburg VA 
Medical Center include clinical notes, dated from April 1998 
to September 1999.  They show that, in April 1998, there is 
evidence that the veteran was on Coumadin and was being 
closely monitored.  The veteran was hospitalized from June 
15, 1998 to June 16, 1998 for an elective cardioversion.  On 
June 15, 1998, the veteran signed a form consenting to 
surgery for cardioversion.  The form indicates the veteran's 
acknowledgment that the risks and complications of the 
procedure had been fully explained to him.  At discharge from 
the hospital, he was advised to continue Coumadin because of 
the chronic atrial fibrillation.  The cardioversion was 
unsuccessful and the veteran underwent another electrical 
cardioversion on July 23, 1998 which again was not 
successful.  Prior to that procedure, he again signed a 
consent form acknowledging his understanding of risks and 
complications of the procedure.  The veteran complained of 
decreased vision in the right eye in July 1998 and evaluation 
revealed he had a vitreous hemorrhage-due to an increased 
Coumadin dose-which was noted to be clearing in August 1998.  
The veteran attested to a history of a blunt trauma to the 
right eye two to five years prior to the hospitalization.  

On September 1, 1998, the veteran was found to have a 
vitreous hemorrhage with a macular tear in the right eye, 
exacerbated by Coumadin with a retinal detachment in the 
right eye and macular hemorrhage.  The veteran was advised of 
the risks/benefits and complications involving surgery and 
consequences of no intervention which were discussed with the 
veteran at great length.  The veteran underwent surgery on 
September 7, 1998 to repair the detached retina, and it was 
stressed to the veteran to remain in a face-down position 
following surgery.  A treatment note of January 27, 1999 
indicates that the veteran had an intravenous fluorescein 
angiography in an attempt to clear vision and that the 
veteran understood the limited prognosis with surgery.  The 
veteran was continued on Coumadin therapy with close 
monitoring.  A clinic note of July 22, 1999 shows that the 
veteran presented with a burst blood vessel in the left eye.  
The alcohol history shows that he consumed six to 12 beers 
per week and that he was going to a cookout the following 
weekend and would probably consume an excessive amount of 
alcohol.  The anticoagulant pharmacist advised him that more 
than two drinks would likely result in decreased blood 
clotting.

In a statement received in September 1999, the veteran stated 
that VA gave him too much blood thinner for a heart 
condition, causing internal bleeding in his eye.  He related 
that he lost the sight in his right eye, regained it, and 
then lost it a second time when VA again gave him too much 
blood thinner.  He then stated that the third time VA gave 
him an excessive dose of blood thinner he suffered detachment 
of the retina.  

In connection with his formal appeal, received in February 
2000, the veteran claimed that VA physicians did not advise 
him of the potential side-effects of increased Coumadin 
intake in order to have a cardioversion.  He stated that, 
when a release is signed for any procedure at a VA facility, 
it should be mandatory for the physician to discuss the side-
effects.

In a statement dated in March 2000, a VA clinical pharmacist 
indicated involvement in the veteran's treatment through the 
anticoagulation service.  The pharmacist commented on a 
clinical note dated July 22, 1999.  The note refers to a 
discussion between the pharmacist and the veteran regarding 
the feasibility of the veteran's consuming alcohol during an 
upcoming cookout.  The pharmacist pointed out that only one 
logical conclusion could be drawn from the clinical notes-
namely, that the veteran did not consume an excessive amount 
of alcohol, as incorrectly implied by VA adjudicators.  
Further, the pharmacist noted that the veteran's stated 
weekly level of beer consumption was below the level that is 
considered to put a patient at risk for alcohol-induced 
anticoagulation.

A hearing was held at the RO before a VA hearing officer in 
March 2000.  In testimony, the veteran related that he had 
injured his right eye, while hunting, about five years 
before, when a tree limb flew back and struck him in the 
face.  He did not seek treatment for the injury and had not 
experienced any permanent residuals.  He had been receiving 
Coumadin, a blood thinner, from VA when he first began 
getting treatments for a heart condition.  The treatment 
involved applying electric shock to the heart.  VA gave him 
excessive doses of Coumadin, which led to bleeding in the 
right eye, which in turn, resulted in tearing loose of the 
retina of the right eye.  Prior to a cookout, he asked a VA 
pharmacist whether it was safe to consume beer while he was 
on Coumadin.  He drank no more than the two beers, as was 
advised by the VA pharmacist.  

A statement, dated in January 2002, was received from a 
pharmacist.  The pharmacist was requested to comment as to 
the propriety of warfarin therapy prescribed for the veteran.  
The pharmacist set out details of the veteran's treatment 
with warfarin (for atrial fibrillation) and Amiodarone, 
noting the international normalized ratio for anticoagulant 
monitoring (INR) goal of 2 to 2.5 for three weeks prior to 
cardioversion.  The pharmacist noted that cardioversion 
failed and also noted the subsequent increases and decreases 
in the two medication doses to the goal INR.  The pharmacist 
noted that the veteran was monitored weekly in the 
Anticoagulation unit.  The pharmacist particularly noted that 
after warfarin had been decreased to four milligrams daily, 
it was again raised to six milligrams daily.  The pharmacist 
commented, "[i]t is usual to expect that the warfarin dose 
requirements will decline to approximately 50% once 
amiodarone levels have achieved steady state.  From the 
available records I cannot confidently state when amiodarone 
was discontinued.  Upon discontinuation of Amiodarone one 
would expect warfarin dose requirements to gradually increase 
over a prolonged period of time."

In the January 2002 statement the pharmacist continued to 
note the veteran's referral to ophthalmology on July 9, 1998, 
with complaints of a black spot at 11 o'clock in the right 
eye visual field.  Also noted was that the veteran had had a 
pre-macular hemorrhage with a history of an old BRVC, without 
note that warfarin was contraindicated at that time.  The 
pharmacist continued to cite INR levels in July 1998, noting 
that at this time the veteran presented with a complete loss 
of right eye vision.  The pharmacist cited the July 31, 1998, 
Ophthalmology Note, which indicated the presence of a 
clearing vitreal hemorrhage with improving visual acuity.  
That note is also cited as showing the veteran to have been 
off warfarin for two days and that his Coumadin dose had been 
decreased.  

In the January 2002 statement the pharmacist noted that the 
veteran was again on warfarin at the time of a clinic visit 
on August 3, 1998, and that his Amiodarone level had been 
increased after a recent bleeding complication.  In the 
pharmacist's opinion the records reflect an aggressive dose 
increase.  The pharmacist noted that the veteran again 
presented with complaints of bleeding from the eye on 
August 31, 1998, at which time his INR was noted to be 3.3.  

The January 2002 statement continues to note the 
veteran's September 1998 laser surgery and a 
September 1998 notation that it was medically okay 
to resume Coumadin.  The pharmacist pointed out 
that a September 1998 note shows an INR of 3.3 on 
August 31 with a plan to take five milligrams of 
warfarin after the surgery.  The pharmacist 
specifically noted that "Given that the patient 
has had a second bleeding complication with an INR 
goal above the goal INR of 2-2.5[,] I cannot 
justify the A/C Clinic plan written in the 9/3/98 
note."  The pharmacist also noted that on July 22, 
1999 the veteran had a left scleral hemorrhage but 
that his INR remained below 1.4 throughout that 
period.

The pharmacist concluded that "after the second 
macular hemorrhage, with both hemorrhagic events 
occurring at INRs of approx 3.7 and 3.3, serious 
consideration should have been given to 
discontinuation of warfarin and alternate therapy 
with low dose aspirin initiated."  The pharmacist 
was unable to find documentation of such a 
consideration and noted that maintaining an INR 
value below two, specifically 1.4 in the veteran's 
case, "provides no substantial stroke prophylaxis 
benefit."  However, the pharmacist opined that 

[a]t no time does it appear that the 
management of the warfarin therapy was 
negligent.  I would suggest however: 1) 
there should have been clear 
documentation in the medical record at 
initiation of warfarin therapy regarding 
patient education and risk benefit of 
therapy.  I was unable to locate or 
identify this documentation.  2) A goal 
INR had been established at 2-2.5, 
despite INR values above this goal, 
warfarin doses were not decreased nor was 
there justification stated as to why the 
dose decrease was not made.  A more 
rigorous attempt to attain the INR goal 
of 2-2.5 could have been implemented. 3) 
Although it is unlikely to expect 
significant bleeding complications at an 
INR value of 3.3-3.7 it is well 
documented that the risk of bleeding 
complications increases as the INR 
increases.  I believe this is why the 
subsequent goal INR was reduced to 1.8-
2.5.  The patient was unwilling to adjust 
his dose of warfarin to achieve this 
goal.  warfarin therapy should have been 
discontinued and aspirin initiated, 
providing greater potential benefit to 
the patient and less burden to the 
patient with A/C Clinic visits scheduled 
at 2-4 week intervals.

A statement, dated in April 2002, was received from a VA 
optometrist.  The statement reflects review of available 
outpatient notes dated July to September 1998 and also dated 
in May 1999 and February 2000.  The optometrist particularly 
cited the veteran's complaints of decreased vision in July 
1998, with note of an old branch vein occlusion, inferior 
temporal, OD with pre-retinal hemorrhage overlying the 
macula, and with note in later July of improving visual 
acuity and a clearing hemorrhage.  The optometrist also noted 
a question of an old choroidal rupture and a second complaint 
of decreased vision in August 1998; at that time the 
hemorrhage was still present.  The optometrist noted the 
September 1, 1998 entry that a "horseshoe tear led to the 
detachment of the retina."  

In the April 2002 statement, the optometrist cited a May 1999 
notation, which, in turn, notes that an Ophthalmology 
resident had noted an epiretinal membrane and was 
contemplating surgery to remove the membrane to improve 
patient's vision.  The resident cited to a conversation with 
Dr. Whitmore who "felt the epiretinal membrane was not 
responsible for the all of the decreased vision and 
recommended against surgery at that time."  No hemorrhage 
was present at that time.  A discussion as to the nature and 
etiology of the veteran's eye problems is then included in 
the April 2002 statement, and reflects consultation with a 
retinal specialist who agreed with the conclusions.

The conclusion was that there were two separate 
events that occurred almost simultaneously.  One 
over the macula (the central part of the retina) 
and the other in the peripheral part of the retina.  
The statement states:

First, he had a pre-retinal hemorrhage, 
over his macula, in his right eye.  There 
is evidence of an old branch vein 
occlusion along the inferior temporal 
arcade.  The prior vaso-occlusive event 
by itself could have caused the 
hemorrhage but may also have been 
exacerbated by the Coumadin.  This should 
have been self-limiting: if the rest of 
the retina was healthy, the blood should 
have resorbed without complication over a 
few months.

Second, he developed a retinal break or 
tear which led to the detachment. 
Traction on the retina causes a tear, 
which, in turn, causes a detachment.  
Even though the tear was not seen on the 
exam of 8-31-98, it was probably missed.  
The tear could not have occurred to an 
already-detached retina.  It was found 
the next day on repeat exam.  The macula 
was pulled off along with the peripheral 
retina.  A macula-off detachment has a 
poor  prognosis for restoration of 20/20 
acuity.  Even with a perfect repair, 
there is permanent damage to the macula 
and the vision seldom returns to normal.  
Post-operatively, he did well to recover 
to 20/60.  The post-operative 
complication of an epiretinal membrane 
partly contributed to the decreased 
vision as well.  An increase in the 
epiretinal membrane led to a further 
decline in his vision to count fingers.  
Although surgical removal of the membrane 
when his vision was 20/125 on 5-99 may 
not have gained a substantial 
improvement, I would have revisited the 
issue on 2-4-00 when his vision further 
declined to count fingers 3 feet with no 
improvement by pinhole.  The available 
notes end at this point.

While the Coumadin may have had a role in 
the initial hemorrhage, it did not cause 
the horseshoe tear which led to his 
detachment.  The hemorrhage was first 
noted on 7-9-98.  His vision was stable 
at 20/50 and was subjectively improving 
on 8-7-98 until the detachment occurred 
on approximately 8-31-98.  Ironically, 
because of the hemorrhage, he was 
undergoing thorough, repeat, dilated 
fundus exams of both his macula and his 
peripheral retina.  On both 7-31-98 and 
8-7-98, the peripheral retina was noted 
as normal, with no tears.  Despite close 
observation, coincidental to watching the 
macular hemorrhage, he developed a tear 
and subsequent detachment.

The traction on the retina that caused 
the tear which led to the retina 
detachment was from a posterior vitreous 
detachment.  Posterior vitreous 
detachments typically occur as part of 
the aging process but can also occur as a 
result of trauma or inflammation.

There are many aspects here that lend 
themselves to speculation.  It is 
possible the posterior vitreous 
detachment was partly responsible for the 
macular hemorrhage as the vitreous is 
rather adherent both in the peripheral 
retina, the macula, and the optic nerve.  
Traction on the macula, in conjunction 
with an old branch vein occlusion, and 
Coumadin may have led to the hemorrhage.  
The hemorrhage could have occurred 
without the Coumadin, given the other two 
variables.  Admittedly, the Coumadin 
along with the posterior vitreous 
detachment could also have resulted in 
the hemorrhage.  However, neither the 
hemorrhage nor the vein occlusion would 
have led to the peripheral detachment.  
The antecedent history of blunt ocular 
trauma is noteworthy in that it does 
increase the chance for retinal 
detachments.

I believe that there were two unrelated 
events that transpired and that the 
inclination is to attribute cause and 
effect because of the temporal 
relationship.  However, the mechanical 
etiology of the detachment precludes a 
direct cause and effect from the Coumadin 
dose.

Also of record is a medical opinion from a VA clinician 
prepared in May 2002.  The statement reflects review of the 
claims file and the clinician expressed agreement with the 
April 2002 opinion.  The clinician concluded,

...there were two separate events that 
occurred in this case, the first event 
being the preretinal hemorrhage secondary 
to a branch retinal vein occlusion over 
the macula, which could have been 
exacerbated by the Coumadin usage, but 
which likely did not resolve [the 
veteran's] poor acuity.  The second event 
was the retinal break, which lead to a 
macular off-retinal detachment.  This is 
more likely due to the previous trauma, 
which was sustained and is not likely to 
be related to Coumadin levels.  The 
retinal detachment is the event, which 
has resulted in [the veteran's] poor 
visual acuity.

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the January 2000 statement 
of the case and the June 2002 supplemental statement of the 
case, the veteran has been informed of the requirements for 
the benefit sought on appeal, the evidence considered by the 
RO, and the reasons for its determinations.  Also, in the 
June 2002 supplemental statement of the case, the RO 
specifically informed the veteran of what information he 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Further, he was advised that the RO would obtain VA medical 
records identified by the veteran.  Accordingly, the 
statutory and regulatory requirement that VA notify a 
claimant as to what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

Moreover, the veteran has been afforded appropriate VA 
examinations and identified VA and private treatment records 
have been associated with the record.  The veteran has also 
had the opportunity to testify at a hearing.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Relevant to the merits of the claim the Board initially notes 
that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997.  The veteran's claims were filed 
after October 1, 1997.  Therefore, the amended law is 
applicable to his claim.  See VAOPGCPREC 40-97 (December 13, 
1997), published at 63 Fed. Reg. 31,263 (1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The implementing regulations provide that, in determining 
that additional disability exists, the following 
considerations will govern: (1) The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. (ii) As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  (2) 
Compensation will not be payable under 38 U.S.C. 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(1), (2) (2001).

Further, in determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  
38 C.F.R. § 3.358(c)(1), (2) (2001).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be  considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3) (2001).

Finally, when the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c)(4).

In essence, the veteran in this case asserts that he 
experienced repeated episodes of bleeding of the right eye 
due to an excessive dosage of Coumadin administered by VA.  
Further, he claims that excessive bleeding of the right eye 
led to retinal detachment, which in turn, resulted in loss of 
vision in the right eye.  The Board has carefully considered 
medical opinions in the claims file addressing the etiology 
of visual loss of the veteran's right eye and the 
relationship, if any, between right eye visual loss and care 
rendered by VA, with particular reference to the 
administration of Coumadin (warfarin).

The Board first notes the opinion provided by a pharmacist 
who, based on review of the veteran's clinical records opined 
that at no time was VA negligent in the management of the 
veteran's warfarin therapy.  At most, the pharmacist 
expressed disagreement with the judgment of treating 
personnel for not having more sharply decreased the veteran's 
dosage of warfarin after a second episode of bleeding 
involving the right eye.  The pharmacist does not state that 
the dosage of warfarin given to the veteran resulted in 
hemorrhagic events involving the veteran's right eye, at most 
suggesting that such level may have played a role in 
increasing the risk of hemmorhagic events.  However, the 
pharmacist's opinion, even if attributing hemorrhages of the 
right eye to the administration of warfarin, does not opine 
that the hemorrhagic events were themselves the result of 
negligent care rendered by VA.  

The Board emphasizes that the pharmacist's opinion also does 
not suggest any relationship between the administration of 
warfarin and the retinal detachment involving the veteran's 
right eye.  Nor does the pharmacist comment on what, if any, 
relationship exists between the veteran's right eye retinal 
detachment and the visual loss involving that eye.  

Thus, the Board turns to the opinion provided by the VA 
optometrist (and affirmed by another clinician).  Such 
opinion is based on a full review of the veteran's pertinent 
clinical records.  The optometrist, like the VA pharmacist, 
suggests the possibility of a causative relationship between 
the administration of Coumadin and the veteran's right eye 
pre-retinal hemorrhage.  Specifically, the optometrist states 
that the administration of Coumadin might have exacerbated an 
old branch retinal vein occlusion of the right eye, a 
phenomenon which pre-existed VA treatment; in turn, the 
exacerbation of the old branch retinal vein occlusion of the 
right eye could have produced the pre-retinal hemorrhage.  In 
any event, nothing in the optometrist's opinion suggests that 
VA was negligent in the administration of Coumadin when 
treating any pathology of the veteran's right eye which 
developed after the veteran began receiving Coumadin therapy.  
Nor does such opinion otherwise identify VA negligence in 
treatment resulting in a retinal tear or visual loss in the 
right eye.

Moreover, the optometrist's opinion specifically addresses 
various factors which played a part in the visual loss 
involving the veteran's right eye.  The optometrist 
explicitly ruled out a causal connection between the 
veteran's pre-retinal hemorrhage and his current right eye 
visual loss, even if the pre-retinal hemorrhage was induced 
by Coumadin.  Rather, the optometrist determined that 
traction on the retina caused a tear of the retina that led 
to retinal detachment and that such retinal detachment 
resulted in the visual loss involving the right eye.  

When all medical opinions are read together and taken in the 
light most favorable to the veteran, they support the 
determination that administration of Coumadin by VA may have 
produced an exacerbation of pre-existing old branch retinal 
vein occlusion of the right eye-the exacerbation manifested 
as a right eye pre-retinal hemorrhage.  However, the Board 
notes that clinical records indicate that the right eye 
hemorrhages resolved about 13 months after the veteran began 
Coumadin therapy.  Thus, there is no medical evidence of a 
permanent increase in severity of any pre-existing right eye 
disorder stemming from an old branch retinal vein occlusion.  
As discussed, the competent medical evidence rules out an 
association between Coumadin and the retinal tear opined to 
have resulted in the veteran's loss of visual acuity in the 
right eye.

The Board is aware of the VA optometrist's comment that the 
veteran's history of blunt trauma to the right eye increases 
the chances of retinal detachment.  Such injury is not argued 
to have been caused by VA treatment.  The evidence suggests, 
however, a potential causal relationship between the pre-
existing branch retinal vein occlusion, the apparent residual 
of old trauma, and the retinal detachment which occurred 
during VA treatment.  Nevertheless, there is no medical 
evidence that VA treatment resulted in an aggravation of the 
pre-existing right eye disorder, to include the residuals of 
any blunt trauma to the eye prior to the initiation of 
Coumadin therapy.  

The Board notes that there is no competent medical evidence 
in contradiction of the above conclusions and that the 
veteran himself is not shown to possess a recognized degree 
of medical expertise to render him competent to provide 
opinions as to diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the record does not establish that as a result of 
any VA treatment the veteran sustained additional disability 
from aggravation of any right eye disorder.  The record 
specifically shows that care rendered by VA, including the 
administration of Coumadin, was not the proximate cause of 
the visual loss involving the veteran's right eye.  In other 
words, the events which actually led to visual loss involving 
the veteran's right eye occurred coincidentally with VA 
treatment, but were not the result of VA treatment.  There is 
no competent medical evidence that any improper treatment 
rendered by VA caused additional disability.  

In reaching its determination that loss of vision of the 
right eye was unrelated to VA treatment, the Board emphasizes 
that it does not regard the veteran's level of alcohol 
consumption as having played any part in the events that gave 
rise to his loss of vision in the right eye.  In fact, the 
Board accepts as true the veteran's assertions that he at all 
times consumed no more than the recommended amount of alcohol 
while receiving Coumadin therapy.

The Board notes the veteran's contention that he was not 
advised of the potential side-effects from increased Coumadin 
intake in order to have a cardioversion.  In this regard, the 
Board notes that the veteran signed forms acknowledging the 
potential risks and complications of each of the 
cardioversions performed by VA.  Additionally, since the 
record demonstrates that there is no causal relationship 
between administration of Coumadin and visual loss involving 
the veteran's right eye, any lack of informed consent to the 
administration of Coumadin would have no impact on the 
Board's decision to deny section 1151 benefits in this case.

For all the foregoing reasons, the claim for compensation 
benefits under 38 U.S.C.A. § 1151 for loss of vision of the 
right eye, claimed as a result of treatment rendered by VA 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. 5107 (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to compensation for loss of vision of the right 
eye pursuant to 38 U.S.C.A. § 1151 is denied.



		
J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel. In the section entitled 
"Representation before VA," filing a "Notice of 
Disagreement with respect to the claim on or after November 
18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you.


 

